Citation Nr: 1446356	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-05 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from February 1997 to February 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The file was later transferred to the RO in Reno, Nevada.

In March 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Resolving doubt in the Veteran's favor, his service-connected PTSD is manifested by at least moderate occupational and social impairment with reduced reliability and productivity throughout the appeal period, without deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 3.102, 3.159, 3.321, Part 4, including § 4.7 and Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and asked questions aimed at substantiating the claim and identifying any outstanding evidence.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) ; they have not identified any prejudice in the conduct of the Board hearing.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2011 in that provided information as to what evidence was required to substantiate the claim on appeal and of the division of responsibilities between VA and a claimant in developing an appeal.  The March 2011 letter provided notice as to how VA assigns an appropriate disability rating or effective date, and the matter was subsequently readjudicated, curing any timing defect.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA medical records were obtained; he did not identify any relevant private medical records.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence not reviewed by the Agency of Original Jurisdiction (AOJ) regarding the claim for an increased rating for PTSD on appeal.

The Veteran was afforded a VA examination in March 2011 and the examination report is of record.  The VA examination report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2013). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II. Factual Background and Legal Analysis

Contentions

The Veteran contends that the current manifestations of his service-connected PTSD are more severe than are represented by the currently assigned 30 percent disability rating.  

In his May 2011 notice of disagreement and March 2012 substantive appeal, the Veteran reported that his PTSD was treated with outpatient individual counseling and four prescribed medications.  He initially believed that he only had panic attacks once or twice a month because he was unable to properly identify them.  His VA counselor educated him as to the signs and symptoms of panic attacks that made him aware that the attacks occurred more frequently that he originally reported.

During his March 2013 Board hearing, the Veteran testified that depression and panic attacks were the main problems associated with his PTSD.  See Board hearing transcript at page 5.  He had panic attacks "a couple of times a week", some of which were debilitating, and put him in bed.  Id.  The Veteran occasionally lost time from work if he had a panic attack in that his day became two hours longer.  Id. at 6.  He had attacks in crowded places and due to job stress.  Id. at 6-7.  The Veteran interacted with his family and the parents of his children's friends, but was otherwise socially isolated.  Id.  

The Veteran also had nightmares four to five times a week.  Id. at 9.  Other than his wife, family members did not know he had PTSD, and he did not want the stigma of it overshadowing him or causing others to treat him differently.  Id. at 15.  The Veteran worked full time as a field examiner for VA, that gave him control to set his schedule and avoid some stressful experiences.  Id. at 16.  He had a good relationship with his wife, was not violent, and had a motorcycle that he used to get away and vent.  Id. at 18-19.  The Veteran's anxiety caused work pressure that led to his receiving poorer evaluations.  Id. at 22.

Laws and Regulations

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Service connection for PTSD was granted by the RO in a June 2009 rating decision that assigned a 30 percent disability rating under Diagnostic Code 9411.  

In February 2011, the RO received the Veteran's current claim for an increased rating.

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, provides the ratings for psychiatric disabilities. 

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32). 

A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms (e.g. depressed and mild insomnia) or some difficulty in social and occupational functioning but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different rating levels.). 

A veteran may only qualify for a given disability rating for a mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); 38 C.F.R. §§ 4.126, 4.130. 

Analysis

The assigned GAF score throughout the appeal period is indicative of moderate disability.  On the most recent VA examination, the GAF was 59, indicative of moderate disability.  

The March 2011 VA examination report reflects symptoms consistent with a 50 percent rating, including chronic sleep impairment, anxiety, mild memory loss, nightmares, and concentration difficulty.  Panic attacks less than weekly were also reported.  The Veteran testified that he had "a couple of" anxiety attacks weekly.  See Board hearing transcript at page 5.  

The medical evidence supports the Veteran's assertion of having frequent panic attacks more than once a week.  VA outpatient psychiatry records show that, in February 2011, he reported having panic symptoms four to five times weekly, for which prescribed medication (lorazepam) was helpful.  In April 2011 he reported panic attacks occurring 3-4 times weekly.  When seen by his psychiatrist in August 2011, the Veteran reported having one to two panic attacks weekly, that was fewer than he reported in April 2011.  

In September 2011, the Veteran indicated that he used medication for his panic attacks as a last resort and worked on other techniques learned in therapy sessions to manage his panic.  Although, a June 1, 2012 psychiatry record shows that the Veteran had panic attacks and required lorazepam "several times weekly."

In view of the foregoing, the Board concludes that the evidence is at least in equipoise as to whether a 50 percent rating has been warranted throughout the appeal period.  

Although a 50 percent evaluation is supported in the record, the weight of the evidence is against a finding of persistent symptoms that equal or more nearly approximate the criteria for a rating in excess of 50 percent.  Indeed, symptoms such as spatial disorientation, near-continuous panic, or other symptoms set out for the 70 percent rating are not shown.  Neither suicidal nor homicidal ideation was noted by the 2011 VA examiner or treating clinicians.  In fact, the most recent VA mental health treatment plan, in July 2012, shows that the Veteran denied suicidal and homicidal ideation. 

Further, the March 2011 VA examiner described the Veteran as clean, neatly groomed, and appropriately dressed, and no clinician has stated that he is unable to maintain his personal hygiene.  Additionally, there have been no clinical reports that the Veteran illogical speech, obsessional rituals, or presented a danger of hurting himself or others.  Moreover, examiners have repeatedly found the Veteran oriented, and no clinician who evaluated the Veteran has ever reported evidence of psychotic thought, grossly inappropriate behavior or persistent delusions or hallucinations.

Most importantly, despite the symptoms demonstrated in the record, the evidence fails to establish occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood disorder to suggest that a higher 70 percent rating might be for consideration. 
Indeed, the Veteran has consistently reported having good relationships with family members. 

The Board acknowledges that the absence of specific symptoms noted in the criteria for the next-higher 70 percent rating is not fatal to the claim.  The primary consideration is the overall level of impairment, as due to any symptoms.  In Claudio-Vazquez, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have not been demonstrated in this case.  Indeed, the record indicates that the Veteran was employed, although in written and oral statements, he stated that his performance evaluations declined due to his PTSD, but there is no other indication that his psychiatric symptoms interfered with his work.  

In fact, the Veteran testified that, for the past three years, he worked as a field examiner for VA, which gave him control over his schedule and the ability to avoid stressful experiences.  See Board hearing transcript at page 16.  Moreover, the Veteran has described having a good relationship with his wife and children, demonstrating his desire to pursue some form of social contact.  He also had reportedly good relationships with his mother and sister (as noted in the July 2012 mental health treatment plan).  Other than his wife, his family did not know he had PTSD as he wanted to avoid the stigma of such diagnosis.  See Board hearing transcript at 15 

Given the above, the level of impairment shown is not commensurate with deficiencies in most areas and an inability to establish and maintain effective relationships.  As such, a rating in excess of 50 percent is not warranted at any time since the Veteran filed his current increased rating claim on February 17, 2011. 

With resolution of the doubt in the Veteran's favor, a 50 percent rating under Diagnostic Code 9411 is warranted throughout the appeal period.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected PTSD disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's disability include depression, anxiety, and panic attacks.  The rating contemplates all of the occupational and social impairment attributable to the service-connected psychiatric disability.  
Again, the rating schedule is intended to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case the Veteran has been employed throughout the appeal period, and there is no evidence of unemployability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

The Board finds that at no time since the Veteran filed his most recent claim for an increased rating has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  Hart.


ORDER

A 50 percent rating, but no higher, is granted for PTSD, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


